DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 – as seen in figs. 1, 1A (one “thick” gradient layer) (claims 3, 12-18)
Species 2 – as seen in fig. 2 (one “thin” gradient layer” and an auxiliary electrolyte layer) (claims 3, 6-8, 12-18)
Species 3 – as seen in fig. 3 (three discrete layers) (claims 4, 10-20)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 2, 5, 9, and 12-18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1 and claim 12, these technical features are not special technical features as they do not make a contribution over the prior art in view of US 2004/0197641 (Visco et al.).  
Regarding claim 1 - Visco et al. teach a battery cell with a positive electrode (cathode structure [110]), a negative electrode (metal anode [106]) that includes lithium metal (exemplified in para 0050); and an electrolyte structure [100] disposed between the negative electrode and the positive electrode, the electrolyte structure including: a first side configured to contact the negative electrode and a second side spaced from the first side and facing the positive electrode, the first side and the second side defining a thickness (fig. 1), a first region disposed adjacent to the first side and extending toward the second side, the first region having a first composition of material that is electronically insulating, and a second region disposed between the first region and the second side, the second region having a second composition of materials that is different than the first composition, the first region and the second region defining a compositional gradient across the thickness of the electrolyte structure (i.e. using the separator [200] of fig. 2B or as seen in fig. 3B, which uses a gradient composition; see para 0067, 0077).
Regarding claim 12 – Visco et al. teach a thin film electrolyte structure for a battery cell, comprising: a first side configured to contact a lithium meal anode of the battery cell and a second side facing opposite the first side, the first side and second side defining a thickness of the electrolyte structure (note; this portion can be seen in Visco et al.’s fig. 1 and para 0050 but does not make any structural limitation regarding the claimed electrolyte structure); a first region disposed adjacent to the first side and extending toward the second side, the first region disposed adjacent to the first side and extending towards the second side, the first region having a first composition of materials that is configured to be stable against the lithium metal anode; and a second region disposed between the first region and the second side, the second region having a second composition of materials that is different than the first composition, the first region and the second region defining a compositional gradient across the thickness of the electrolyte structure (i.e. using the separator [200] of fig. 2B or as seen in fig. 3B, which uses a gradient composition; see para 0067, 0077, which also mentions cell/Li stability).
As set forth above, Species 1-3 set forth above lack unity of invention because the groups do not share the same or corresponding technical feature, since they have the specific technical features of the species (i.e. a singular thicker electrolyte layer with a gradient (species 1), a thinner electrolyte layer with a gradient in conjunction with an auxiliary electrolyte (species 2), and discrete layers (species 3)).
This election/restriction is deemed complex, since it includes many species.  No phone call was made with accordance to MPEP § 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759